Citation Nr: 0411515	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-17 366	)	DATE
	)
	)


THE ISSUE

Whether the October 31, 1977, decision of the Board of 
Veterans' Appeals (Board), denying service connection for 
schizophrenia, should be revised or reversed on the grounds 
of clear and unmistakable error (CUE)



REPRESENTATION

Moving party represented by:  South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to November 
1974.

This matter comes before the Board pursuant to a motion 
seeking a revision of the original denial of service 
connection for schizophrenia.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
denied the claim in 1975, and that decision was ultimately 
upheld by the Board on October 31, 1977.  The veteran is the 
moving party.  His claim of CUE in the 1975 RO decision has 
been docketed as a CUE motion at the Board because the RO 
decision was subsumed by the October 1977 Board decision.


FINDINGS OF FACT

1.  On October 31, 1977, the Board denied service connection 
for schizophrenia.

2.  The moving party has not set forth specific allegations 
of error of fact or law in the October 1977 Board decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1404(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In part, the VCAA modified the VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable in claims of CUE.  A claim of CUE is not a claim 
or application for VA benefits, and duties associated with 
such claims or applications are inapplicable.  38 C.F.R. § 
20.1411(c) and (d).  In addition, the "benefit of the 
doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to CUE 
motions.  See 38 C.F.R. § 20.1411(a) and (b). 38 U.S.C.A. § 
5109A, 38 C.F.R. § 3.105(a); see also Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001); Parker v. Principi, 15 Vet. 
App. 407 (2002).

The United States Court of Appeals for the Federal Circuit 
has recently reaffirmed that laws and regulations do not have 
a retroactive effect unless the law or regulation 
specifically so specifies.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Consequently, the VCAA was not and is not 
applicable to the 1977 Board decision being reviewed here.

In July 1975, the RO denied service connection for paranoid 
schizophrenia.  The RO found that the veteran's psychiatric 
condition preexisted service and was not aggravated by 
service.  In October 1977, the Board denied service 
connection for a psychiatric disorder based on a finding that 
the veteran's psychiatric condition preexisted service and 
was not aggravated by service.  The veteran claims clear and 
unmistakable error in this denial.

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist. The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions.  For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

Furthermore a clear and unmistakable error motion must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(b).

A October 1977 Board decision, which is the subject of the 
present CUE motion, found that the veteran's psychotic 
disorder, schizophrenia, had preexisted service and did not 
increase in severity during service.  The Board concluded 
that the presumption of soundness at entrance into service, 
38 U.S.C §§ 311 (now § 1111), was rebutted, and that the pre-
service schizophrenia was not aggravated in wartime service.  
See 38 U.S.C. § 353 (now § 1153); 38 C.F.R. § 3.306(a) 
(1977).

In December 1999, the veteran submitted his claim of CUE, 
which the Board has docketed as a CUE motion.  The Board has 
reviewed all relevant communications from the veteran, 
comprising the CUE claim of December 1999, VA Form 9 received 
in July 2001, and his December 2001 testimony before a 
Decision Review Officer at the RO.  While he obviously 
believes the October 1977 Board decision was wrong, he has 
not alleged specific mis-application or non-application of a 
statute or regulation.  He has not specified an "incorrect" 
fact by which the Board may have been misled.  To review the 
October 1977 Board decision in a general way, and declare it 
free of CUE, would be prejudicial to the veteran as it might 
preclude his ability to file a later, more specific attack.  
Accordingly, this motion must be dismissed without prejudice 
as provided at 38 C.F.R. § 20.1404(b).


ORDER

The veteran's motion for revision or reversal of the October 
31, 1977, decision of the Board is dismissed without 
prejudice to refiling.



                       
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



